Title: From John Quincy Adams to John Quincy Adams, 16 October 1826
From: Adams, John Quincy
To: Adams, John Quincy,Quincy, Josiah, III


				
					John Quincy and Josiah Quincy, Executors of the last Will and Testament of John Adams, deceased. Boston
					New–York 16. October 1826.
				
				On my arrival here this Morning, I received from Mr Aspinwall, Assignee of Robert Bird and Co. a dividend upon the debt proved by me, against their Goods and Estate, under the Commission of Bankruptcy, of that Company, which issued here in 1803. This dividend amounts to nine hundred and one dollars and ninety–five Cents—The debt was proved in my name; but the money belongs to the Estate of my father—The money was paid in Bills of different Branches of the United States Bank, and I endeavoured to make a deposit of it here, taking an order on the Cashier of the Branch at Boston—. This However the Cashier at this Branch declines, so that I must wait till my return to Washington, before I can make the remittance to you, unless perhaps I may find it practicable at Philadelphia.Yours
				
					J. Q. Adams.
				
				
			